Title: To James Madison from John Hoomes, 10 May 1790
From: Hoomes, John
To: Madison, James


Dr SirVirginia B. Green May 10h. 90
I am informed that Capt. Twining has a Memorial before Congress. Permit me to inform you that I have reason to beleive that the Setting up a line of Stages from Suffolk to Savannah for the purpose of transporting the Public Mail was the principal Cause of his ruin & I know that his family is now in Great distress. Any Service that you can render him will lay an Obligation on Dr Sir Yr. Mo. Obt. St
Jno Hoomes
